IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ORIN JAMES WILLIAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5808

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 24, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Orin James Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.